UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1274



WILLIAM SHEROD HENDERSON,

                                              Plaintiff - Appellant,

          versus


COUNTY OF HENRICO, VIRGINIA; PATRICIA S.
O’BANNON; JAMES B. DONATI; RICHARD W. GLOVER;
FRANK J. THORNTON; SHEILA T. CADILL; BOARD OF
SUPERVISORS; ROBERT C. THOMPSON, Superinten-
dent for the County of Henrico, Department of
Public Works; EDWARD L. PRIESTAS, Assistant
Director; JOHN C. PIGNATO, Benefits Officer
for the County of Henrico; DAVID E. GOSSETT;
VIRGIL HAZELETT, County Manager; HENRICO
COUNTY, Department of Public Works; RISK MAN-
AGEMENT FOR THE COUNTY OF HENRICO,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-790-3)


Submitted:   May 13, 1999                     Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
William Sherod Henderson, Appellant Pro Se. Joseph Paul Rapisarda,
Jr., County Attorney, Joseph Thomas Tokarz, II, COUNTY ATTORNEY’S
OFFICE FOR THE COUNTY OF HENRICO, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Sherod Henderson appeals the district court’s order

dismissing his employment discrimination action brought under the

Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.    See Henderson v.

County of Henrico, No. CA-98-790-3 (E.D. Va. Feb. 18, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED



                                 2